Citation Nr: 1409290	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-16 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than November 4, 2009 for the grant of a 10 percent rating for residuals of a left knee injury, with chondromalacia.  

2.  Entitlement to an effective date earlier than November 4, 2009 for the grant of a 10 percent rating for residuals of a left thumb fracture.  

3.  Entitlement to a rating in excess of 10 percent for residuals of a left knee injury, with chondromalacia.  

4.  Entitlement to a rating in excess of 10 percent for residuals of a left thumb fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In September 2013 the Veteran testified during a Board hearing before the undersigned in Washington, D.C.; a transcript of the hearing is of record in the Virtual VA e-folder. 

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  While the Virtual VA e-folder includes VA treatment records which are not of record in the paper claims file, these records are not pertinent to the claims for earlier effective dates for the grants of 10 percent ratings for the service-connected left knee and left thumb disabilities.  The VBMS e-folder does not contain any documents.  

During the September 2013 hearing, the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in the assigned effective date of August 25, 1988 for the grant of service connection for the left knee and left thumb disabilities.  

The issue of whether the November 1988 assignment of an effective date of August 25, 1988 for the grants of service connection for residuals of a left knee injury and residuals of a left thumb fracture was CUE has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding VA treatment records which are potentially pertinent to the earlier effective date claims and to allow the AMC/RO to address the Veteran's assertion of CUE in the November 1988 rating decision which granted an initial noncompensable rating for the service-connected left knee and left thumb disabilities and his assertion of CUE in the December 2005 rating decision which denied a compensable rating for the service-connected left knee and left thumb disabilities.  The AMC/RO should ensure that any potentially relevant documents relied on in a March 2012 rating decision contained in the Virtual VA e-folder are available for review in either the paper claims file or the e-folder.  The AMC/RO must also issue a statement of the case (SOC) regarding the claims for ratings in excess of 10 percent for the service-connected left knee and left thumb disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran and his representative an SOC as regards the claims for ratings in excess of 10 percent for the service-connected residuals of a left knee injury and residuals of a left thumb fracture, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on these issues.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here entitlement to a rating in excess of 10 percent for service-connected residuals of a left knee injury or for residuals of a left thumb fracture-a timely appeal must be perfected within 60 days of the issuance of the SOC. 

2. Ask the Veteran to clarify his assertions regarding CUE in the November 1988 rating decision assigning initial noncompensable (0 percent) ratings for the service-connected residuals of a left knee injury and residuals of a left thumb fracture and his assertions regarding CUE in the December 2005 rating decision which denied a compensable rating for the service-connected left knee and left thumb disabilities.   

3.  Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his residuals of a left knee injury and residuals of a left thumb fracture, prior to November 4, 2009.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for treatment records from the Cleveland VA Medical Center (VAMC), to include the Akron Community Based Outpatient Clinic (CBOC), including any records dated in 2008.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

4.  Associate with the paper claims file or Virtual VA 
e-folder all pieces of evidence relied on in the March 2012 rating decision that are not currently associated with the claims file or Virtual VA e-folder and may be potentially pertinent to the claims on appeal, to include October 2011, December 2011, and January 2012 statements in support of claim.  

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims of entitlement to earlier effective dates for the grants of 10 percent ratings for service-connected residuals of a left knee injury and residuals of a left thumb fracture, considering all evidence of record.  The AMC/RO should address the Veteran's allegations of CUE in the November 1988 rating decision's assignment of initial compensable ratings and the December 2005 rating decision's denial of compensable ratings (as discussed in a June 2010 statement and during the September 2013 hearing, as well as any assertions made in response to this remand).  

If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


